Citation Nr: 0926923	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-22 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1968 to 
November 1969, including combat service in Vietnam from 
November 1968 to October 1969.  He died on September [redacted], 2005.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The appellant subsequently relocated to the 
jurisdiction of the RO in Detroit, Michigan.  


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1968 to 
November 1969.  He died in September 2005.  The appellant is 
his surviving spouse.

2.  The cause of the Veteran's death in September 2005 was 
listed on his certificate of death as squamous cell carcinoma 
of the head and neck.  

3.  At the time of the Veteran's death, he did not have any 
service-connected disabilities.

4.  Squamous cell carcinoma of the head and neck was not 
present during his military service or until many years 
thereafter, and is not related to exposure to Agent Orange 
during military service.






CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1310 
(West 2002); 38 C.F.R. §§ 3.302, 3.303, 3.304, 3.07, 3.309, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks compensation as the Veteran's surviving 
spouse on the grounds that the squamous cell carcinoma of the 
head and neck were related to his exposure to Agent Orange.  
At the time of his death the Veteran was not service-
connected for any disabilities.

A death certificate confirms that the Veteran died in 
September 2005.  Immediate cause of death was listed as 
squamous cell carcinoma of head and neck.  No significant 
conditions contributing to death were listed.  However, 
tobacco use was indicated as contributory to death.

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).   

An appellant may also satisfy the requirements of 3.312 if 
the evidence shows that the veteran was entitled to service 
connection for the disorder that caused or was the 
contributory cause of death.  Service connection will be 
granted if it is shown that the veteran suffered from a 
disability contracted in the line of duty while in active 
military service.  38 C.F.R. §§ 3.303, 3.304.  Some chronic 
diseases, such as malignant tumors, may be presumed to have 
been incurred in service if they become manifest to a degree 
of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 
C.F.R. §§ 3.307(a), 3.309(a).  

The Board notes that the following diseases are associated 
with herbicide exposure for purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  However, a presumption of 
service connection based on exposure to herbicides is not 
warranted for any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See 68 Federal Register 27630-27641 
(May 20, 2003).  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in-service, or is proximately due to or the result 
of a service-connected disability.  38 C.F.R. §§ 3.303(d), 
3.310(a).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

Pertinent case law provides, however, that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
appellant is required to meet the evidentiary burden as to 
service connection, such as whether there is a current 
disability or whether there is a nexus to service, which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

Private medical records dating from February to March 2005 
show that the Veteran was diagnosed with squamous cell 
carcinoma of the head and neck in February 2005, seven months 
before his death.

A VA medical opinion was provided in June 2005.  The examiner 
noted that the cancer was of the pharynx and not of the lung, 
bronchus, larynx, or trachea.  He stated as follows:

The cancers of the upper area of the 
digestive tract could be the result of 
smoking and/or drinking as a combination.  
He does have a significant latency from 
the time of being in the service to the 
onset of his symptoms. . . . The site of 
the primary is likely pharynx.  
Pharyngeal carcinoma has not been 
definitively linked with the Agent 
Orange.  It is not likely that the Agent 
Orange was the sole cause of this 
patient's carcinoma and that the actual 
presence of the carcinoma could be 
multifactorial.

A private physician's letter dated in March 2006 opined as 
follows:

Please be informed that [Veteran], now 
deceased, had a tonsillar squamous cell 
carcinoma.  He died of this disease.  
This cancer is histologically similar to 
and caused by the same type of exposures 
as respiratory cancers including lung, 
trachea, bronchus, and larynx.

If the VA recognizes Agent Orange 
exposure to be responsible for these 
types of respiratory caners, and indeed, 
[the Veteran] was thus exposed, in my 
professional opinion, it is more likely 
than not that [the Veteran's] cause of 
death was related to his exposure to 
Agent Orange.

In March 2009, the Board requested a medical expert opinion 
from the Veterans Health Administration pursuant to 38 C.F.R. 
§ 20.901.

A memorandum dated in May 2009 from the chief of the 
Otolaryngology Section opined as follows:

Squamous cell carcinoma of the larynx has 
been linked to dioxin toxicity, but 
similar malignancies, involving other 
areas of the upper airway have not.

In this particular case, according to the 
Hematology-Oncology note written by Dr. 
Neumann on [March 17, 2005], the patient 
was both a smoker and a drinker, with a 
reported use of 1.5 packs per day and 3-4 
beers per day.  Cigarette smoking and 
alcohol consumption are the two strongest 
etiological factors for the development 
of squamous cell carcinoma in the head 
and neck region, both independently and 
synergistically.  [Ninety] percent of all 
squamous cell tumors in this area occur 
in smokers and drinkers.

In this case of a presumed unknown 
primary squamous cell carcinoma, 
metastatic to the neck, with the most 
likely primary site being the right 
tonsil, I do not believe it is likely 
that Agent Orange exposure is the 
proximate cause.  It is more likely than 
not that cigarette and alcohol use 
contributed to the development of this 
malignancy.  

The Board notes that tonsillar squamous cell carcinoma is not 
among the diseases listed at 38 C.F.R. § 3.309(e).  However, 
the availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  Of particular relevance to an analysis of medical 
evidence supporting such a nexus are factors such as whether 
a medical professional finds studies persuasive, whether 
there are other risk factors that might be the cause of the 
condition for which benefits are sought, and whether the 
condition has manifested itself in an unusual manner.  Id. at 
124; see also Polovick v. Shinseki, 23 Vet. App. 48, 53 
(2009).  Here the private physician in the March 2006 opinion 
did not mention the Veteran's frequent cigarette and alcohol 
use as possible contributing factors.  The physician stated 
that tonsillar squamous cell carcinoma is histologically 
similar to and caused by the same type of exposures as 
respiratory cancers.  However, no rationale was provided.

The Board finds that the VA opinion dated in May 2009, which 
was provided by the chief VA physician in the Otolaryngology 
Section, is entitled to great probative value as the opinion 
had supportive rationale.  The physician explained that 
ninety percent of all squamous cell tumors in the head and 
neck region occur in smokers and drinkers.  The May 2009 VA 
opinion also noted that the Veteran was both a smoker and a 
drinker, with reported use of 1.5 packs per day and three to 
four beers per day.  After considering all these factors, the 
opinion provided was that exposure to Agent Orange was the 
unlikely cause of squamous cell carcinoma in the Veteran.  
This highly probative evidence outweighs the March 2006 
opinion, for which no rationale was provided.  

Accordingly, service connection squamous cell carcinoma 
secondary to Agent Orange exposure must regrettably be 
denied.  In this case, squamous cell carcinoma was not shown 
in service or to any degree within one year of discharge from 
service.  Instead, there is a significant lapse of time 
between separation and diagnosis in 2005 and the highly 
probative medical evidence is against finding that there is a 
relationship between service and the cause of the Veteran's 
death.  Moreover, to the extent that the probative evidence 
indicates that cigarette smoking and alcohol consumption are 
strong etiologic factors for the development of the type of 
cancer the Veteran had, it is noted that VA regulations 
generally provide that death will not be considered service-
connected on the basis that it resulted from disease 
attributable to the Veteran's use of tobacco products or 
alcohol during service.  See 38 C.F.R. §§ 3.300-3.301.  Thus, 
overall, the preponderance of the evidence is against finding 
that the Veteran's squamous cell carcinoma is related to 
service.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and her 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
which held that, in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, VCAA notice must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

In a letter dated in May 2006 the appellant was apprised 
generally of the information and evidence necessary to 
establish her claim for service connection for the cause of 
the Veteran's death; of the evidence that VA would seek to 
provide; and of the information and evidence that she was 
expected to provide.  Although the appellant was not informed 
of how VA establishes disability ratings and effective dates 
in accordance with Dingess/Hartman, service connection for 
the cause of death is being denied and no disability rating 
or effective date will be assigned, so there is no 
possibility of any prejudice to the appellant in that regard.
  
While the May 2006 letter did not fully satisfy the duty to 
notify provisions regarding DIC benefits as it did not inform 
her of the disabilities that were service connected or 
provide an explanation of how to substantiate a DIC claim 
based on a condition not yet service connected, the appellant 
was informed in the statement of the case that the Veteran 
had not been service connected for any disabilities and 
explained that the claim was denied as the evidence did not 
persuasively show that the cause of death was related to 
service.  Accordingly, a reasonable person would be expected 
to understand what was required to substantiate the claim and 
therefore there was no prejudice to the appellant resulting 
from the defective notice.  

Regarding the duty to assist, STRs, private treatment 
records, and a VA medical opinion was obtained and associated 
with the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for cause of the Veteran's death is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


